Memorandum by the Court. Appeal from a judgment entered in the County Court of Chemung County on March 26, 1962, resentencing defendant nunc pro tune upon a conviction rendered June 9, 1945. Upon this appeal, defendant seeks review of the denial of a motion, made prior to the imposition of the resentence, to withdraw the plea of guilty entered on June 5, 1945, on the ground that he was mentally defective at the time the plea was entered. The question whether defendant was entitled to a hearing upon the issue raised by such motion has been rendered academic, a hearing upon that issue having been had on July 27, 1965, pursuant to the order of the Court of Appeals made in a subsequent coram nobis proceeding brought to vacate the judgment of conviction (People v. Drake, 15 N Y 2d 626) and an appeal from the denial of the eoram nobis application after hearing is now pending in this court, on which appeal the defendant is represented by counsel. The defendant asserts no error as to the resentenee imposed, and no other issue is before us upon this appeal (People v. Williams, 6 N Y 2d 193). Judgment of conviction affirmed.
Herlihy, J. P., Taylor, Aulisi and Hamm, JJ., concur.